Case 1:20-cv-00452-GPG Document1 Filed 02/20/20 USDC Colorado Pagelof28° " |.

ne see pis EO
DISTRICT OF Co ie
2020FEB 20 PM 2: |

IN THE UNITED STATES DISTRICT COURT J
FOR THE DISTRICT OF COLORADO wEFPREY F

0 “(‘V - Q () 4 A 2 5Y____ogp CLK

Civil Action No.
(To be supplied by the court)

 

Tiffany Grays , Plaintiff

See Section B

, Defendant(s).

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The'names of the defendants listed in the above
caption must be identical to those contained in Section B. Do not include addresses here.)

 

COMPLAINT

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor's initials;
and the last four digits of a financial account number.

Plaintiff need not send exhibits, affidavits, grievances, witness statements, or any other
materials to the Clerk’s Office with this complaint.

 

 

 

 

aw a
Case 1:20-cv-00452-GPG Document1 Filed 02/20/20 USDC Colorado Page 2 of 28

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

Tiffa
(Name and complete mailing address)

720-623-1883 Legalgrays@aqmail.com

(Telephone number and e-mail address)

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If |
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION.” }

Defendant 1: Navient Corporation _ 1900 W. Littleton Boulevard!
(Name and complete mailing address) Littleton, CO 80120 i

(800) 722-1300

"(Telephone number and e-mail address if known)

 

Defendant2: Navient Solutions, LLC 1900 W. Littleton Boulevai
(Name and completé iailing address) ~ Littleton, CO 80120

(800) 722-1300.

(Telephone number and e-mail address if known)

 

Defendant 3 EQuifax Inc 1900 W. Littleton Boulevare
(Name and complete mailing address) Littleton, CO 80 120

(404) 885-8000

(Telephone number and e-mail address if known)

 

 

Defendant 4. Experian Information Solutions, Inc 7700 E ARAPAHOE RD |

(Name and complete mailing address)

STE-220
CENTENNIAL, CO 801 12
(714) 830-7000
(Telephone number and e-mail address if known)

 

Defendant 5: Trans Union LLC 1900 W. Littleton Boulevard,
(833) 806-1626 Littleton, CO 80120

2

Defendant 6: Innovis Data Solutions, Inc. 1900 W. Littleton Boulevard

 
Case 1:20-cv-00452-GPG Document1 Filed 02/20/20 USDC Colorado Page 3 of 28

Cc. JURISDICTION
Identify the statutory authority that allows the court to consider your claim(s): (check one)

[xX Federal question pursuant to 28 U.S.C. § 1331 (claims arising under the Constitution,
laws, or treaties of the United States)

List the specific federal statute, treaty, and/or provision(s) of the United States
Constitution that are at issue in this case.

15 U.S.C. §§ 1681 et seq, 15 U.S.C. § 1602, 15 U.S.C. § 1692

 

28 U.S.C. § 1367 98 U.S.C. § 1331, 28 U.S.C. § 1332, 28 U.S.C. § 1355(a

EL] Diversity of citizenship pursuant to 28 U.S.C. § 1332 (a matter between individual or
corporate citizens of different states and the amount in controversy exceeds $75,000)

Plaintiff is a citizen of the State of

 

If Defendant 1 is an individual, Defendant 1 is a citizen of

 

If Defendant 1 is a corporation,

Defendant 1 is incorporated under the laws of _ (name of
state or foreign nation).

Defendant | has its principal place of business in (name of
state or foreign nation).

(Uf more than one deferidant is named in the complaint, attach an additional page
providing the same information for each additional defendant.)

 

 

see =

 

pe Aen ARNON ater Wht =
“ie sana ney coe NOOR pee RR Te eee nm
Case 1:20-cv-00452-GPG Document1 Filed 02/20/20 USDC Colorado Page 4 of 28

D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action. For each claim,
specify the right that allegedly has been violated and state all facts that support your claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific person(s)
involved in each claim, and the specific facts that show how each person was involved in each
claim. You do not need to cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra paper to continue that

claim or to assert the additional claim(s). Please indicate that additional paper is attached and
label the additional pages regarding the statement of claims as “D. STATEMENT OF CLAIMS.”

CLAIMONE: FCRA VIOLATIONS 15 U.S.C. §§ 1681 et seq,

 

Supporting facts:

Fe OR NN SS —— NR ae BE ae

34. Unless otherwise noted, each Count is against all Defendants. Plaintiffs re-alleges the preceding
paragraphs set forth above and herein and incorporate them herein all counts by reference inter alia:

35. Defendants held knowledge or should have known its duties under the FCRA. Any reasonable creditor!
furnisher, or Consumer Reporting Agencies that utilizes consumer reports knows about or should know
about; and can easily discover the federal mandates arising under the FCRA.

36. Despite knowing of its legal obligations, Defendants acted recklessly and consciously in breaching its
known duties; resulting depriving Plaintiff of her rights under the FCRA.

37. As a result of these FCRA violations, Defendants are each liable to Plaintiff for statutory damages from
$100.00 to $1,000.00 pursuant to 15 U.S.C. §1681n(a)(1)(A), plus punitive damages pursuant to 15 U.S.C.
ai n{ay(2) for each of the violations alleged herein, and for attorneys’ fees and costs pursuant to §1681r
and §1681o.
38. Plaintiff believes violation calculations are as follows:
1. Each Navient Account: 18

2. Each incorrectly reported date: 4 ‘
3. Each day incorrect information has remained since notification: 533 (and counting) |
4. Maximum statutory damages: $1,000
Total = 18x4x533x1000 = $38,376,000

 

(Claim One Continued on Additional Pages Attached D. Statement of Claims)

 

 
Case 1:20-cv-00452-GPG Document1 Filed 02/20/20 USDC Colorado Page 5 of 28 {

CLAIM Two: Navient - Unfair Debt Collection Practices 15 U.S.C. §,1692 :

 

Supporting facts:

50. Plaintiff is a consumer as defined in 15 U.S.C. § 1692a(3).
51. Navient is a creditor as defined in 15 U.S.C. § 1692a(4). |

52. As Navient is the Loan Servicer of Plaintiffs loans, Navient stated Plaintiff owed Navient a "debt" as
defined in 15 U.S.C. 1692a(5). . ;
]
53. Therefore, Navient is a "debt collector" as defined in 15 U.S.C. 1692(6). te
54. Navient's collection of the debt associated witht he account which Navient removed from Plaintiff, was |

made under false, deceptive, and misleading representation that the Plaintiff owed this money and interest:
accrud, in violation of 15 U.SC. 1692e. :

55. Navient has continued to allow the debt to remain and collect interest upon the illegitimate account {
which remains consolidated in Plaintiffs loans, therefore Navients actions are unfair as defined in 15 U.S.C:
1692f and substantiate a failure to discharge a challenged debt in violation of the FDCPA.

oe
Dede enemies ated Hae

56. Navient does not have an adequate and appropriate remedy in place to determine the amount of the
prinsipal or interest accrued as a direct result of the illegitimate account which remain

a part of the Plaintiffs consolidated debt with Navient.
57. Plaintiff has suffered as a direct and proximate cause of Navient's conduct alleged.

58. Plaintiff seeks all damages to be proven at trial.

(See additional pages attached for all other claims) |

 
Case 1:20-cv-00452-GPG Document1 Filed 02/20/20 USDC Colorado Page 6 of 28

E. REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to do. Lf additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is atiached and label the additional pages regarding relief as “E. REQUEST
FOR RELIEF.”

See additional pages attached

F. PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery;-and (4) the compfaint otherwise complies with the requirements of Rule 11.

 

 

Pani $ sfgnature) 7

02 20-2OaO
(Date)

(Revised December 2017)

 
Case 1:20-cv-00452-GPG Document1 Filed 02/20/20 USDC Colorado Page 7 of 28

D. STATEMENT OF CLAIMS

INTRODUCTION

1. COMES NOW, Tiffany Grays, pro se, (“Plaintiff’ or “she” or “her”) makes claims
against Defendants: Equifax Inc. d/b/a/ Equifax Information Services LLC. (“Equifax”),
Experian Information Solutions, Inc. (“Experian”), Trans Union LLC. (“TransUnion”), and
Innovis Data Solutions, Inc. (“Innovis”), (collectively “CRA’s”) Navient Corporation d/b/a
Navient Solutions, Inc., (“Navient”) (collectively “Defendants”) for violations of inter alia the
Fair Credit Reporting Act (FCRA), 15 U.S.C. §§ 1681 et seq., and its implementing regulation,
Regulation V, 12 C.F.R. part 1022; and the Fair Debt Collection Practices Act (FDCPA), 15
U.S.C. §§ 1692 et seq., Violations of the Truth in Lending Act, 15 U.S.C. § 1602 et seq. and 12
C.F.R. 226 et seq. (“TILA”); thus Defendants have participated in unfair, unconscionable
conduct, improperly reporting mathematically impossible late payments since 2014 on each of
the Plaintiff’s eighteen accounts; severely impacting her credit score, creditworthiness.
Defendants profit by forcing the Plaintiff to pay for a loan which was not hers; increasing the
amount due to Defendants, not only in the actual loan amount, but the interest accrued, fees
which are induced by Defendants. This obscurity in reporting has allowed Navient to engorge on
these illicit profits. Navient’s actions are unconscionable, unfair, misleading, deceptive, a breach
of duty to good faith and fair dealing; constitute unjust enrichment and conversion through
fraudulent and/or negligent misrepresentations; all violations of Colorado and Federal Statues;
causing multiple injuries to the Plaintiff; including inter alia, consumer credit score damage,
mental and emotional distress, physical injuries, and financial losses. Pursuant to Fed. R. Civ. P.

9(b), Plaintiff submits this heightened pleading.

 
Case 1:20-cv-00452-GPG Document1 Filed 02/20/20 USDC Colorado Page 8 of 28

FACTS
2. Plaintiff re-alleges the preceding paragraphs set forth above and incorporate them herein
by reference inter alia:
3, Pro se Plaintiff, Ms. Tiffany Grays, an individual consumer over the age of 18, a

Colorado Native who resides in Colorado. Plaintiff conducted all business transactions with the
Defendants in Colorado. Navient is the servicer for all of Plaintiffs education loans.
Unbeknownst to Plaintiff, the actions of Navient severely reduced her credit score and
creditworthiness as alleged herein, causing and/or significantly contributed to the Plaintiff
deciding to file bankruptcy in 2015. Additionally, Plaintiff set oit 2018 with a goal of purchasing
a home within the year. The Plaintiff enrolled in an expensive credit repair program, to assist in
accomplishing this goal. The Plaintiff made a concerted ‘effort to improve her credit as the 2018
goal was to purchase the home; Defendants’ conduct has prevented the Plaintiff from succeeding
in this goal. Plaintiff notified all Defendants of the egregious errs alleged, all have failed to make

required corrections.

4. Defendant Navient Solutions, Inc., formerly known as Sallie Mae, Inc., a wholly-owned
subsidiary of Navient Corporation, a Delaware corporation, located at 13865 Sunrise Valley
Drive, Herndon, VA 20171, is the largest student loan servicer in the United States. Navient
services the loans of more than 12 million borrowers. As a servicer of student loans, Navient’s
primary responsibilities include managing borrowers’ accounts, collecting and processing
monthly payments. Navient, a Furnisher to Consumer Reporting Agencies must at all times
comply with State and Federal Laws, and at all times relevant, Navient has been located and

conducted business in this district.

 
Case 1:20-cv-00452-GPG Document1 Filed 02/20/20 USDC Colorado Page 9 of 28

5. Defendant Navient Corporation is a loan management, servicing, and asset recovery
company and is a Delaware corporation. Navient Corporation is the direct or indirect owner of
all of the stock of Navient Solutions, Inc. At all times material to this complaint, Navient
Corporation has been located and transacted business in this district, whether directly or through
its subsidiaries. Navient Corporation also owns or leases the offices used by Navient Solutions,
Inc., makes personnel decisions for Navient Solutions, Inc., and manages all compliance auditing
for Navient Solutions, Inc. Navient Corporation consented to, has knowledge of, has materially
participated in, and/or has controlled the activities of Navient Solutions, Inc. with respect to the
conduct alleged in this Complaint. Navient a Furnisher to Consumer Reporting Agencies
(“CRA”) must at all-‘times comply with State and Federal Laws, and at all times relevant,

Navient has been located and conducted business in this district.

6. Defendant Equifax Inc. is a consumer reporting agency located 1550 Peachtree Street,
NW, H46, ATLANTA, GA 30309. At all times material to this complaint, Equifax Inc has been
located and transacted business in this district. Equifax is a CRA and must at all times comply
with duties to CRA’s outlined by law. Equifax failed the Plaintiff in by not removing the
derogatory information upon notification; failing to make reasonable investigation as the issue is

clear; mathematically impossible.

7. Defendant Experian Information Solutions, Inc., (“Experian”) a foreign corporation and
consumer reporting agency located 475 Anton Boulevard, Costa Mesa, CA 92626. At all times
material to this complaint, Experian has been located and transacted business in this district.
Experian is a CRA and must at all times comply with duties to CRA’s outlined by law. Experian
failed the Plaintiff in by not removing the derogatory information upon notification; failing to

make reasonable investigation as the issue is clear; mathematically impossible.

 
Case 1:20-cv-00452-GPG Document1 Filed 02/20/20 USDC Colorado Page 10 of 28

8. Defendant Trans Union, LLC., (“Union”) a foreign limited liability company and a
consumer reporting agency located 555 W. Adams St, Chicago, IL 60661. At all times material
to this complaint. Union has been located and transacted business in this district. Union is a CRA
and must at all times comply with duties to CRA’s outlined by, law. Union failed the Plaintiff in
by not removing the derogatory information upon notification; failing to make reasonable

investigation as the issue is clear; mathematically impossible.

9. Defendant Innovis Data Solutions, Inc., (“Innovis”) is a foreign corporation and

consumer reporting agency located 250 E Broad St, 18th Flr, Columbus, OH 43215. At all times
material to this complaint, Innovis has been located and transacted business in this district.
Innovis is a CRA and must at all times comply with duties to CRA’s outlined by law. Innovis
failed the Plaintiff in by not removing the derogatory information upon notification; failing to

make reasonable investigation as the issue is clear; mathematically impossible.

10. At all relevant times Plaintiffs accounts were considered in forbearance, deferment,

and/or had current payments.

11. Plaintiff required student loans to begin her post-secondary education in 2001.
12. Navient f/k/a Sallie Mae, began servicing Plaintiffs education loans in 2001.
13. Plaintiff consolidated her student loans twice with Navient, once on or about 08/11/2016.

14. In 2014, Navient began reporting to credit bureaus Equifax, Experian, Trans Union, and
Innovis that Plaintiff was “90,” “150,” “90,” and “120,” days late (collectively “Late Payments”)

in the months of April, May, October, and November 2014, respectively.

 
Case 1:20-cv-00452-GPG Document1 Filed 02/20/20 USDC Colorado Page 11 of 28

Payment History
Current 90-150 days delinquent

 

 

cro

2013 | JAN |] FEB ||MAR/ APR | MAY |] JUN || JUL ||AUG i) SE DEC
QO
2014 | JAN |] FEB (MAR: APR ||MAY || JUN || JUL || AUG || SEP || OCT || NOV || DEC

uv

 

 

 

 

 

 

 

 

 

 

 

2015 | JAN ] FEB |/MAR]| APR || MAY || JUN |] JUL 8 SEP || OCT | NOV || DEC

 

 

2016 | JAN |] FEB ||MAR|! APR || MAY || JUN |} JUL AUG || SEP || OCT || NOV || DEC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

innovis does not have payment history for months left niank
15. | These Late Payments were reported on each of the Plaintiff's eighteen different accounts

with Navient, to all Credit Bureaus.

16. | These Late Payments are magnanimously derogatory to the Plaintiffs creditworthiness,
in both the prolonged late period reported and this being reported on each of the eighteen

Navient accounts showing on Plaintiffs consumer report.

17. Over the course of the past six years since these impossible Late Payments have been
reported, Plaintiff has been denied numerous extensions of credit for reasons stated to be inter

alia, number of accounts with derogatory information and/or numerosity of severe late payments.

18. + Plaintiff has been denied auto loans, retail credit cards, credit cards, apartments, and jobs

due to Defendants unwillingness to report true and correct information for the Plaintiff.

19. Plaintiff has been forced to pay higher interest rates as a direct consequence of
Defendants incorrect reporting, costing the Plaintiff thousands in interest paid over the last six

years.

20. Unfortunately, the bankruptcy meant to give the Plaintiff a clean slate, was hindered in
doing so, as the Plaintiff's student loans were not forgiven in the bankruptcy; causing additional

detrimental impact to the Plaintiffs creditworthiness.

 
Case 1:20-cv-00452-GPG Document1 Filed 02/20/20 USDC Colorado Page 12 of 28

21. According to Equifax,

 

But how much of an effect does one late payment really have on my credit score?. ‘

The degree to which a late payment may affect your credit score'can depend < on misttipte factors. When it comes to your FICO credit score,
for example, a late payment will be evaluated based on,how severe it is, how recerit ith is, ‘and how frequently you ve paid late. ‘

.
.

Each credit reporting agency has its own model for evaluating your information, and assigning you a credit score, so your scores will vary
between the agencies You should also know that your credit scores are updated each time there is a request for a score, and new
information received impacts the modet : ~

In general, though, the longer a bill goes unpaid, the more damaging the effect it has o on your credit score. For example, all other things being:
equal, a payment that is 90 days late can have a more significant negative impact on your Credit score than’ a payment that is 30 days late In
addition, the more recent the late payment, the more negative of an impact it could have .

One late payment could have a more significant impact ‘on higher credit scores. According to FICO data a 30- day delinquency could cause
as much as a 90- to 110-point drop on a FICO Score of 780-for, a consumer who has never Missed a payment on .any credit account

% g
In comparison, a consumer with a 680 FICO Score and two late payments re) obey delinquency’ ona credit card account from two years
ago and a 30-day delinquency on an auto loan from a year ago) would experience’ ai 60- to ,80-point drop after being hit with another 30-day-
delinquency “ ey *

yoy, =
if you miss a payment (even just one) on one of your credit accounts, the late payment could remain on your credit report for up to seven
years. If you fail in the habit of paying late, your account could be charged off or sent to collections, which could further dent your credit

score , . ™ ”

uY
*~

5 mo, . ae _
in addition to lowering your credit score, a late payment could also cost you in the form of late. fees and higher interest rates. If you pay your’
credit card bill even one day late, for example, you could be charged a late fee! Your creditors may also raise your interest | rate if you
regularly miss payments, which would mean you'd have to pay more Moiiey in order tor carry § a balance..

z S 7 wate wen ober i. ne

https://blog.equifax.com/credit/can-one-late-payment-affect-my-credit-score/

22. The Late Payments are evidently erroneous, as it is mathematically impossible to have
been reported as being ‘OK’ or ‘Current’ in March 2014, then 30 days later be 90 days late in

April 2014.

23. The same is true for May 2014. It is mathematically impossible to have been reported as
being 90 days late in April 2014, then 30 days later be 150 days late in May; a 60-day increase in

30 days.

24. The same is true for May 2014. It is mathematically impossible to have been reported as

being ‘OK’ or ‘Current’ in September 2014, then 30 days later be 90 days late in October 2014.

 

 

 
Case 1:20-cv-00452-GPG Document1 Filed 02/20/20 USDC Colorado Page 13 of 28

25. While the mathematical calculations appear to be correct between the months of October
2014 and November 2014, November should not be noted as 120 days late, if September was

reported OK’ or ‘Current.’

26. These evidently erroneous calculations detailed to each Defendant when Plaintiff first
became aware starting in April 2018, through Plaintiff's plight to improve her credit and

purchase a home, have gone recklessly uncorrected by Defendants.

27. In response to one of Plaintiff's many attempts to correct the payment reporting on all
accounts, Navient admitted to the Plaintiff on October 11, 2019, an account which was stated to

the Plaintiff's, which was on Plaintiff’s consumer reports, was not hers.

28. The magnitude of the impact of this removed illegitimate account which is derogatory,
which was improperly on the Plaintiff's consumer credit report, adversely affected her credit
score and creditworthiness, continues to adversely affect her score and worthiness; and to which

the extent of its impact will forever remain unknown.

29. The amount of the removed illegitimate account, a loan, cannot be determined because
Plaintiff consolidated her student loans in August 2016 and Navient is void of bonafide method

in making these material determinations.

30. The amount of interest accrued upon the removed illegitimate account, a loan, cannot be
determined because Plaintiff consolidated her student loans in August 2016 and Navient is void

of bonafide method in making these material determinations.

31. Even after removing the illegitimate account, Navient has declined to reduce the sum

owed by the Plaintiff in principal or interest.

 
Case 1:20-cv-00452-GPG Document1 Filed 02/20/20 USDC Colorado Page 14 of 28

32. Therefore, Plaintiff is alleged by Navient to owe Navient this debt in violation of multiple

Federal and State laws; an unfair debt collection.

33. Plaintiff contacted Defendants Equifax, Experian, Trans Union, Innovis, and Navient,

individually, in writing, to correct the Late Payments error. All have declined to do so.

CAUSES OF ACTION

34. Unless otherwise noted, each Count is against all Defendants. Plaintiffs re-alleges the
preceding paragraphs set forth above and herein and incorporate them herein all counts by

reference inter alia:

COUNT ONE:
_ FCRA VIOLATIONS

Navient

39. | Asastudent loan servicer, Navient routinely furnishes information about the Plaintiff's
federal student loan performance, as a borrower, on loans to one or more consumer reporting

agencies for inclusion in a consumer report and is therefore.a “furnisher” under Regulation V. 12

C.F.R. § 1022.41 (c).

40. Asa Furnisher, Navient failed to “establish and implement reasonable written policies
and procedures regarding the accuracy and integrity of the information relating to consumers [,
the Plaintiff], that it furnishes to a consumer reporting agency;” 12 C.F.R. § 1022.42(a),

evidenced by the failure to properly report payments and correct overt errors upon notification.

41. Navient negligently and willfully violated the FCRA in the following ways: failing to

conduct a reasonable investigation into Plaintiff's disputes regarding the impossible

 
Case 1:20-cv-00452-GPG Document1 Filed 02/20/20 USDC Colorado Page 15 of 28

mathematical calculations in violation of 15 U.S.C. § 1681s-2(b); through multiple disputes, over

the course of a calendar year and a half.
42. Navient is considered users of consumer reports according to 15 U.S.C. § 1681m.

43. Navient knew or should have known that its actions and omissions violated the FCRA, as

the mathematical errors are blatantly egregious.

44, The amount reported to CRA’s is incorrect and has negatively impacted the Plaintiff's
credit score credit worthiness by reporting an inflated incorrect amount, stating the Plaintiff owes

more than she factually does.

Experian, Equifax, TransUnion, and Innovis

45. Experian, Equifax, TransUnion, and Innovis are Consumer Reporting Agencies (“CRA”)

according to 15 U.S.C. § 1681a(f):

46. | Asa Consumer Reporting Agencies, Experian, Equifax, TransUnion, and Innovis failed
to “establish and maintain guidelines for furnishers regarding the accuracy and integrity of

information,” in violation of 15 U.S.C. § 1681s-2(e)(1).

47. When given the opportunity; multiple times, Experian, Equifax, TransUnion, and Innovis
failed to correct said error, in violation of Section § 1681s-2(a)(2). Failing to conduct reasonable

re-investigation into Plaintiffs disputes.
48. The named CRA’s negligently and willfully violated the FCRA in by:

a. failing to follow reasonable procedures to ensure maximum possible accuracy of the

information in Plaintiffs consumer reports, in vidlation of 15 U.S.C. § 1681e(b),

 
Case 1:20-cv-00452-GPG Document1 Filed 02/20/20 USDC Colorado Page 16 of 28

b. failing to conduct a reasonable re-investigation into Plaintiffs various disputes, 15 in

violation of U.S.C. § 16811.

49, Named CRA’s knew or should have known that its actions and omissions violated the

FCRA, as the mathematical errors are blatantly egregious.

COUNT THREE: Navient

TILA Violations
58. Student loans are considered loans and open-end credit transaction.
59. Plaintiff owed Navient more than four installments.
60. The loans were used for personal use.
61. —_ Navient is a creditor and debt collector.

62. In by charging Plaintiff for an account which is not hers, Navient has failed to disclose

the finance charge for Plaintiffs loans in violation of (§1026.4(b)).

63. In by charging Plaintiff for an account which is not hers, the Annual Percentage Rate of

that Plaintiff has been charged exceeds the limit imposed under (§1026.14).
64. —_ Navient did not provide the Plaintiff disclosures required under TILA.

65. Asaresult of Navient’s conduct, Plaintiff has incurred actual damages including but not
limited to, loss of employment, housing, creditworthiness. Plaintiff has experienced inter alia

emotional distress, physical injuries, mental anguish including humiliation and fear.

66. Plaintiff is entitled to damages proven through trial.

COUNT FOUR: Navient

Conversion

10

 
Case 1:20-cv-00452-GPG Document1 Filed 02/20/20 USDC Colorado Page 17 of 28

67.  Navient has committed an unauthorized act of ownership or control over the property, the
money, of another, the Plaintiff in by assessing debt and associated interest against the Plaintiff
and when becoming aware of said error, failing to remove all fees and interest from the

Plaintiff's account; and forcing the Plaintiff to pay additional interest earned every day.
68. While not required, Plaintiff demanded repossession fees and interest from Navient.

69. Navient has refused to return the fees and accrued interest to the Plaintiff; intently and
permanently depriving the Plaintiff of the use and benefit of her money, credit score, and credit

worthiness.
70. Plaintiff held the right to possess the funds at the time Navient took possession.
71. Plaintiff is entitled to immediate possession of the fees and accrued interest.

72. Direct and proximate’ results of Navient’s conduct, Plaintiff has suffered actual damages
including but not limited to, loss of employment, housing, creditworthiness, in addition to inter

alia emotional distress, physical injuries, mental anguish including humiliation and fear.

73. Plaintiff seeks maximum pre and pos-judgment interest from the date of conversion.

COUNT FIVE: Navient
Civil Theft

74, Navient has committed an unauthorized act of ownership or control over the property, the
money, of another, the Plaintiff in by assessing debt and associated interest against the Plaintiff
and when becoming aware of said error, failing to remove all fees and interest from the

Plaintiff's account; and forcing the Plaintiff to pay additional interest earned every day.

75. While not required, Plaintiff demanded repossession fees and interest from Navient.

11

 
Case 1:20-cv-00452-GPG Document1 Filed 02/20/20 USDC Colorado Page 18 of 28

76.  Navient has refused to return the fees and accrued interest to the Plaintiff; intently and
permanently depriving the Plaintiff of the use and benefit of her money, credit score, and credit

worthiness.
77. Plaintiff held the right to possess the funds at the time Navient took possession.
78. Plaintiff is entitled to immediate possession of the fees and accrued interest.

79. Direct and proximate results of Navient’s conduct, Plaintiff has suffered actual damages
including but not limited to, loss of employment, housing, creditworthiness, in addition to inter

alia emotional distress, physical injuries, mental anguish including humiliation and fear.

80. Navient is therefore guilty of civil theft under C.R.S. § 18-4-401(1) and of a class 5

felony under § 18-4-401(5).

81. Plaintiff seeks maximum pre and pos-judgment interest from the date of theft, costs and

attorney’s fees.

COUNT SIX: Navient
Unjust Enrichment

82. A large portion of Navient’s profit is generated through interest and servicing on

education loans.

83. Navient admitted the Plaintiff did not owe the funds associated with the removed

illegitimate account.

12

 
Case 1:20-cv-00452-GPG Document1 Filed 02/20/20 USDC Colorado Page 19 of 28

84. As direct result of Plaintiff disputing the Late Payments, the illegitimate account was
removed from Plaintiff's consumer credit report, but not deducted from the amount of her

student loan, nor the interest accrued each year the account attached to Plaintiffs account.
85. Plaintiff asked for fees and accrued interest to be returned.

86. Despite Plaintiff asking for fees and accrued interest to be returned, Navient has not

returned Plaintiff's fees and interest to the correct amount.

87. Therefore, Navient’s representations of the amount Plaintiff owes, the amount which
interest is based upon is improper, deceitful, and/or misleading; done with a conscious disregard

for the rights of the Plaintiff.

88. Navient receives the benefit of Plaintiffs erroneous fees and interest, causing Plaintiff’ s

financial loss.
89. Funds derived through Navient’s conduct belong to the Plaintiff.
90. Injustice can only be avoided by disgorgement of ill-gotten gains awarded to Plaintiff.

91. Direct and proximate results of Navient’s conduct, Plaintiff has suffered actual damages
including but not limited to, loss of employment, housing, creditworthiness, in addition to inter

alia emotional distress, physical injuries, mental anguish including humiliation and fear.

92. Plaintiff seeks maximum pre and post-judgment interest from the date of conversion.

COUNT SIX: Navient

Breach of Contract

93. The Education Loan/ Account Service Agreement entered into between Navient and

Plaintiff constitutes a contract.

13

 
Case 1:20-cv-00452-GPG Document1 Filed 02/20/20 USDC Colorado Page 20 of 28

94. Plaintiff performed in accordance with terms stated or was excused from nonperformance

by Navient’s misconduct alleged herein.

95. Navient breached its Education Loan/ Account Service Agreement with the Plaintiff, and
responsibility stated by Congress, in by arbitrarily and unnecessarily imposing fees, and interest

upon those fees; failing to correct when notified.

96. ~ Navient’s breach fees which were neither set nor assessed in accordance with the

reasonable expectation of the parties.

97. Plaintiff has suffered damages a direct result of Navient’s breach.

COUNT SEVEN:

Declaratory Judgment

98. Plaintiff seeks judicial declaration that the fees and interest charged by Navient to
Plaintiff were inconsistent with the terms of its contact; declaring the contract void and Plaintiff

released from all obligations.

99. Plaintiff seeks a permanent injunction, preventing Navient from committing similar

actions against Plaintiff in the future.

100. Navient’s breached has caused Plaintiff's damages to be proven at trial.

101. Plaintiff is entitled to her reasonable fees and costs.

COUNT EIGHT:

Violations of the Colorado Consumer Protection Act, Colo. Rev. Stat. § 6-1-
101 et seq. (“CCPA”)

14

 
Case 1:20-cv-00452-GPG Document 1 Filed 02/20/20 USDC Colorado Page 21 of 28

102. Defendants conduct alleged in this Complaint and relating.to its refusal or failure to
correct errors on the Plaintiff's consumer credit report violates the Colorado Consumer
Protection Act because they (1) constitutes unfair and/or deceptive acts or practices; (2) are
committed in the course of Defendants’ business; (3) have a pervasive public interest impact and
have the potential to harm a substantial portion of the public; and (4) have caused injuries to the

Plaintiff.

103. Navient’s refusal to remove the debt from the Plaintiff's account, including interest owed,
is also considered (1) unfair and/or deceptive acts or practices; (2) are committed in the course of
Defendants’ business; (3) have a pervasive public interest impact and have the potential to harm

a substantial portion of the public; and (4) have caused injuries to the Plaintiff.

104. CRA’s violate the CCPA in by failing to correct the overtly obvious errors multiple

times.

105. Defendants’ violations of the CCPA were committed in bad faith, evident in their failure

to correct multiple times.

106. Navient exhibits further deceptive behavior by failing to relinquish debt Navient itself has
admitted was erroneously applied to the Plaintiff's balance, earning interest like all other

accounts.

107. Navient’s improper reporting payment reporting to credit bureaus is not only unfair and

deceptive, but is a violation of the CCPA, FCRA, and FDCPA.

108. Plaintiff's injuries were unavoidable as Defendants’ hold all the power and unilaterally
control the information reported, the request to correct, and the ability to correct themselves.

Plaintiff has suffered damages as a direct result of Defendant’s violations of the CCPA.

15

 
Case 1:20-cv-00452-GPG Document1 Filed 02/20/20 USDC Colorado Page 22 of 28

109. Defendants are liable to Plaintiff in amount to be determined at trial, including statutory
treble damages. Plaintiff respectfully requests this Court award them the following damages

pursuant to Colo. Rev. Stat. § 6-1-113(2)(a). The greater of:

i. the amount of actual damages sustained; or
il. five hundred dollars; or
ill. three times the amount of actual damages sustained.

110. Plaintiff respectfully requests that this Court award her fees and costs associated with this
action pursuant to Colo. Rev. Stat. § 6-1-113(2)(b) and enjoin Defendants from continued

unlawful conduct alleged.

COUNT NINE: Navient
Violations of Consumer Credit Code, Colo. Rev. Stat. § 5-1-101, et seq.

(“UCCC”);

111. By agreeing to provide the Plaintiff banking services, Defendants and Plaintiff
participated in a “Consumer Credit Sale” as defined in C.R.S. § 5-1-301(11)(a); thereby a

“Consumer credit transaction” C.R.S. § 5-1-301(12).

112. The written agreement did not permit Navient to assess fees and interest to Plaintiff on

loans or accounts which were not the Plaintiff's.

113. The Education Loan/ Account Service Agreement provided to Plaintiff was deficient,
ineffective, deceptive, conducted in bad-faith, unfair, unconscionable, and misleading in that it

does not state Navient would assess fees and interest to the Plaintiff which were not hers.

16

 
Case 1:20-cv-00452-GPG Document1 Filed 02/20/20 USDC Colorado Page 23 of 28

114. By and through conduct of Navient described in all paragraphs, Navient’s conduct can be

construed as unconscionable, in violation of C.R.S. § 5-5-109 and C.R.S. § 5-3-210.

11S. | Navient further violates the UCCC in by reporting incorrect information for years, and

upon notification and multiple opportunities to resolve; failing to do so.

116. The reliance upon said representations has caused Plaintiffs actual damages including
but not limited to, loss of employment, housing, creditworthiness, in addition to inter alia
emotional distress, physical injuries, mental anguish including humiliation and fear.

117. Plaintiff is entitled to damages proven through trial.

118. Plaintiff is entitled to her reasonable fees and costs.

COUNT TEN: Navient

Violations of the Colorado Uniform Commercial Code, Colo. Rev. Stat. § 4-1-
301, et seq. (“UCC”)

119. C.R.S. § 4-1-304, Obligation of Good Faith, Every contract or duty within this title imposes

an obligation of good faith in its performance and enforcement.

120. Colorado recognizes an obligation to conducting all commerce in good-faith.
121. Navient has an obligation to impose these fees in good-faith.

122. Navient have breached their obligations to good-faith by assess fees and interest to

Plaintiff on loans or accounts which were not the Plaintiff’s and failing to remove once notified.

123. Navient further violates the UCC in by reporting incorrect information for years, and

upon notification and multiple opportunities to resolve; failing to do so.

17

 
Case 1:20-cv-00452-GPG Document1 Filed 02/20/20 USDC Colorado Page 24 of 28

124, Asaresult of Navient’s actions described herein, Plaintiff has incurred actual damages
including but not limited to, loss of employment, housing, creditworthiness. Plaintiff has
experienced inter alia emotional distress, physical injuries, mental anguish including humiliation

and fear.

COUNT ELEVEN: Navient

Breach of Fiduciary Duty
125. Asa User, CRA, and/or Furnisher, Navient held training and the knowledge of lawful

conduct when servicing education loans, assessing debt, collecting, and reporting accurate

interactions with the Plaintiff.

126. Ascreditors, Navient held duties outlined by law.

127. As this issue concerns a consumer credit transaction, Navient held duties outlined by law.
128. As Servicers of Student loans, Navient held duties assigned by law.

129. As Navient regularly engaged in trade and commerce, both nationally and by interstate,

Navient held duties outlined by law.

130. Navient was acting as a fiduciary to the Plaintiff with respect to her consumer credit
report and the information contained within it. Additionally, Navient was acting as a fiduciary as

the servicer of the Plaintiff’s student loans.

131. Asaresult of Navient’s breach of fiduciary duties, Plaintiff has incurred actual damages
including but not limited to, loss of employment, housing, creditworthiness. Plaintiff has
experienced inter alia emotional distress, physical injuries, mental anguish including humiliation

and fear.

18

 
Case 1:20-cv-00452-GPG Document1 Filed 02/20/20 USDC Colorado Page 25 of 28

132. The aforementioned injuries, losses and damages of the Plaintiff were caused by

Navient’s breach of fiduciary duties, in an amount to be proven at trial.

COUNT TWELVE:

Negligence
133. Defendants’ negligence is displayed through the vast amount of opportunity all have

possessed to correct the overtly impossibly correct mathematical error in the payment history of

Plaintiff's Navient/Sallie Mae accounts; all since 2014.

134. The fact that the error is still present, Defendants have failed multiple duties outlined in

multiple statutes.

135. Defendants knew and/or reasonably expected the Plaintiff being adversely affected by the

incorrect reporting and being paid to pay funds which she did not receive nor use.

136. The Plaintiff's reliance upon the representations the Navient had the correct information

was justified, as Plaintiff had been with Navient since 2001.

137. The reliance upon said representations has caused Plaintiffs actual damages including
but not limited to, loss of employment, housing, creditworthiness, in addition to inter alia

emotional distress, physical injuries, mental anguish including humiliation and fear.

138. Plaintiff is entitled to damages proven through trial.

139. Plaintiff is entitled to her reasonable fees and costs.

E. PRAYERS FOR RELIEF

19

 
Case 1:20-cv-00452-GPG Document1 Filed 02/20/20 USDC Colorado Page 26 of 28 ©

140.

Plaintiff re-alleges the preceding paragraphs set forth above and incorporate them herein

by reference. Plaintiff has suffered inter alia, severe emotional and mental distress as a result of

the fraudulent behavior of the Defendants; all resulting in inter alia loss of life enjoyment, past

and future pain and suffering, and an increased risk of harm. Past and future lost income, wages,

and earnings.

WHEREORE, Plaintiff seeks a jury trial on all claims so triable and prays for judgement as
follows:

I

I.

HI.

IV.

VI.

VIL.

VI.

IX,

Permanently enjoin Defendants from committing future violations of the CFPA, FCRA,
Regulation V, the FDCPA, or any other provision of federal consumer financial law;
Award actual damages to the Plaintiff in accordance with 15 U.S.C. § 1692k; 15 U.S.C.
§§ 1640(a)(1) and 1640(a)(2)(i);

Award punitive damages to Plaintiff in accordance with 15 U.S.C. § 1692k;

Award Plaintiffs’ costs and attorney’s fees in accordance with 15 U.S.C. § 1692k; 15
ULS.C. § 5-5-206 and C.RS. § 4-5-111(c)(d)(ey(h); |
All statutory damages according to proof awarded to the Plaintiff;

Maximum pre and post judgement interest awarded on all allowable damages for the
Plaintiff;

Special damages awarded to the Plaintiff;

Order Defendants to pay appropriate restitution to Plaintiff.

Yn accordance with 15 U.S.C.§ 1640, statutory damages of 3 times the amount of any
average loss to be determined by jury at trial, for the TILA violations;
Pursuant to C.R.S. 5-5-206. Civil Liability for Discrimination, provide damages of

$100,000; —

20

 
Case 1:20-cv-00452-GPG Document1 Filed 02/20/20 USDC Colorado Page 27 of 28

XI.

XII.

XI.

XIV.

XV.

XVI.

XVII.

Award actual and punitive damages to Plaintiff, due to multiple breaches of contract;
Award actual and consequential damages liberally pursuant to C.R.S. §§ 6-1-101 et. seq.,
6-1-113, C.R.S. § 4-1-305 and C.R.S. § 4-2-715;

Disgorgement of the ill-gotten gains against Defendants to the Plaintiff;

Order the rescission of contract between Navient and Plaintiff, affirming any debt owed

to Navient.

' All statutory damages according to proof;

All costs and fees related to this matter;

Other relief the Court finds appropriate awarded to the Plaintiff.

21

 
Case 1:20-cv-00452-GPG Document1 Filed 02/20/20 USDC Colorado Page 28 of 28

'

3844 (Rev.06/17) District of Colorado Form CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the crvil docket sheet (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

I. (a) PLAINTIFFS DEFENDANTS
Tiffany Grays Navient Corporation
(b) County of Residence of First Listed Planuff Denver County of Residence of First Listed Defendant
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)
NOTE: INLAND CONDEMNATION CASES. USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
(c} Attomeys (Firm Name, Address, and Telephone Number} Attorneys (ifKnown)

Tiffany Grays, pro se
PO Box 472322
Aurora, CO 80047 120-623-1883

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Il. BASIS OF JURISDICTION {Place an “X” in One Bax Only} I. CITIZENSHIP OF PRINCIPAL PARTIES (Piace an “4” in One Bax for Plamuf f
(For Diversity Cases Only} and One Box for Defendant)
0 1 U.S Government X3° Federal Question PIF DEF PIF DEF
Plaintiff (US. Government Not a Party) Ciuzen of This State a * 1 Incorporated or Principal Place "4 ‘4
of Business In This State
O 2 U.S. Government ‘4° Diversity C1uzen of Another State ‘2 ' 2. Incorporated and Principal Place "5 7§
Defendant (indicate Crtzensinp of Parnes wm item £1) of Business In Another State
Citizen or Subject ofa °3 " 3 Fortgn Nation ‘6 ‘6
Foreign Country
IV. NATURE OF SUIT (@iace an “XV” in One Rox Only) Click here for: Nature of Suit Code Descriptions
(~~ CORTRAC..w we TORTS = Cst]  FORFENTUREDPENALTY | ” PICY OTHER STA
110 insurance PERSONAL INJURY PERSONALINJURY [0 625 Drug Related Seizure * 422 Appeal 28 USC 158 0) 375 False Claims Act
1) 120 Marine + 910 Aixplane (365 Personal Injury - of Property 21 USC 881 |* 423 Withdrawal * 376 Qui Tam (31 USC
O 130 Miller Act * 315 Airplane Product Product Liability OD 690 Other 28 USC 157 372%a))
0 140 Negouable instrament Liability 0 367 Health Care/ 400 State Reapportionment
0 150 Recovery of Overpayment |' 320 Assault. Libel & Pharmaceutical PROPERTY RIGHIS O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 1 820 Copyrights 0 430 Banks and Banking
O 151 Medicare Act ‘ 330 Federal Employers” Product Liability 1 830 Patent O 450 Commerce
O 152 Recovery of Defaulted Liability 0 368 Asbestos Personal 1 835 Patent - Abbreviated 6 460 Deportation
_ Student Loans * 340 Marine Injury Product New Drug Application [0 470 Racketeer Influenced and
(Excludes Veterans) ' 345 Marine Product Liability 1840 Trademark q Corrupt Organizations
0 153 Recovery of Overpayment Liability PERSONALFPROPERTY [_--_-_ LABOR ‘|__SOCIALSECURTIY D180 Consumer Credit
of Veteran's Benefits * 350 Motor Vehicle O 370 Other Fraud O 710 Far Labor Standards 861 HIA (13958) 0 490 Cable/Sat TV
0 160 Stockholders’ Suits * 355 Motor Wehicle 0 371 Truth in Lending Act O 862 Black Lung (923) 0 850 Securincs/Commodites/
0 190 Other Contract Product Liability O 380 Other Personal 0 720 Labor/Management * 863 DIWC/DIWW (405(g)) Exchange
O 195 Contract Product Liabilty [' 360 Other Personal Property Damage Relatons 0 864 SSID Title XVI O 890 Other Smusory Acnons
O 196 Franchise louwry fl 385 Property Damage 1 740 Railway Labor Act * $65 RSI (405(g)) 0 891 Agneultural Acts
‘ 362 Personal Injury - Product Liability ' 751 Family and Medical 0 893 Environmental Matters
Medical Malpractice Leave Act 9) 895 Freedom of Information
: REAL PROPERTY ' * CIVIL RIGHTS ‘| PRISONERPETITIONS | 790 Other Labor Lingation FEDERAL TAX SUITS Act
O 210 Land Condemmation 0 440 Other Civil Rights Habeas Corpus: 0 791 Employee Retirement O 870 Taxes (U.S. Plaintiff 5 896 Arbitration
0 220 Foreclosure O 441 Voting 0 463 Alien Dewanes Income Security Act or Defendant} 3 899 Administrative Procedure
O 230 Rent Lease & Ejectment 0D 442 Employment O 510 Motions to Vacate O 871 IRS—Third Party Act/Review or Appeal of
O 240 Torts to Land 0 443 House! Sentence 26 USC 7609 Agency Deciston
6 245 Tort Product Liability Accorumodations 0 530 General 0 950 Constitutionality of
0 290 All Other Real Property (1 445 Amer w/Disabilities - | 535 Death Penalty -IMMIGRA TION State Statutes
Employment Other: O 462 Naturalization Application
D 446 Amer, w/Disabilities- [0 540 Mandamus & Other |( 465 Other Immigration
Other O 550 Civil Rights Actions
0 448 Education G 555 Prison Condition
Q 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (ice an “X" mn One Box Only)
"1 Original 0 2 Removed from O 3 > Remanded from O 4 Remstatedor ' 5 Transferred from % 6 Multidistrict 0 8 Multdistnct
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) ‘Transfer Durect File

 

Cite the U.S. Civil Statute und hich filing ite jurisdicdunal ive :
aoeneomenmmeenee eee TB TLS C. SS 1681 oF S60, LOU SG. § 1602, 15 U.S.C. § 1692

AP Docket Unfair Debt Collection, FCRA Violations

VI. CAUSE OF ACTION Brief description of cause. oO

 

 

 

 

 

 

VIL REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: ‘Ayes ‘No
VIL. RELATED CASE(S) Se ;
e MsTTUCtTIONS}"
IF ANY JUDGE 7 pDOCKETNYMBER
DATE SIGNATURE OF ATTORNEY OF RECO)
"OD-20-A0QO Cif p—
FOR OFFICE USE ONLY ZO / , L Y 7

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
